ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 12/23/2021, which have been entered. As filed by Applicant: Claims 1-2, 4, 6-10 are pending. Claim 1 is currently amended. Claims 9-10 are newly added. Claims 3 & 5 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 1-8 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/15/2022 was filed after the mailing date of the Non-Final Rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.


Response to Arguments
5.	Applicant’s arguments, filed 09/26/2019, with respect to the rejection of claims 1-2 and 6-8 under 35 U.S.C. 102(a)(1) and rejection of claims 3-5 under 35 U.S.C. 103 


Allowable Subject Matter
6.	Claims 1-2, 4, and 6-10 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments, the instant claims are allowable over the closest related references, already of record Kim et al. (US 2006/0058462 A1), LIU et al. (WO 2017/032320 A1; citations to US 2018/0248191 A1), and Maeda et al. (US 7,052,629 B2), for the reasons presented in Applicant’s Remarks filed on 12/23/2021.
In agreement with Applicant’s arguments, Kim, LIU and Maeda, alone or in combination, not disclose or suggest that the polymer constituting the shell portion also includes a cyano group-containing monomer unit, as required by claim 1. The prior art only teaches a cyano group-containing monomer in the core portion of the particulate polymer, not in both a core portion and shell portion. Emphasis added by Examiner.
The parameter of “glass-transition temperature” recited in the claims is defined in the present specification as being measured by a method described in the EXAMPLES section (see spec. [0009] and [0085]: dynamic viscoelasticity measurement by a viscoelasticity spectrometer (DMS) under the described conditions of frequency, measurement temperature, and heating rate). See the specification at [0010-0011] and [0049-0051] for a further discussion of “glass-transition temperature”.
Kim, LIU and/or Maeda to arrive at the claimed binder composition as a whole with its required combination of features.
One of ordinary skill in the art would not find the instantly claimed composition [claims 1-2, 4, 6, 9-10] and product [claims 7-8] limitations to be obvious variants of the prior art teachings and other known binder compositions for electrical storage devices and electrodes formed using the binder composition.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 23, 2022